PER CURIAM.
Warren B. Anderson appeals the district court’s order granting the Defendants’ motions to dismiss his civil action stemming from a previous military court conviction. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Anderson v. United States Sec’y of the Navy, No. CA-01-224-7-F-1 (E.D.N.C. June 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.